 



Exhibit 10.61
AMENDMENT TO
NATIONAL CITY CORPORATION
AMENDED AND SECOND RESTATED
1991 RESTRICTED STOCK PLAN
          Effective October 23, 2006, the following section in the
above-referenced plan shall hereby be amended to read as follows:
3.3. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination of shares,
recapitalization or other change in capital structure of the Corporation, merger
consolidation, spin-off, reorganization, partial or complete liquidation,
issuance of rights or warrants to purchase securities, or any other corporate
transaction or event having an effect similar to any of the foregoing, the Board
of Directors shall make such substitution or adjustment in the aggregate number
of shares of Common Stock and, if necessary, in the kind of securities reserved
for issuance under the Plan, and in the numbers of shares subject of outstanding
Awards granted under the Plan in the aggregate or to any Participant and in the
number of shares specified in Section 4.2 hereof, all as shall be determined to
be equitable by the Board, acting in its sole discretion, exercised in good
faith, to prevent dilution or enlargement of rights, provided that the number of
shares subject to any Award shall always be a whole number.

 